Citation Nr: 9917784	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the lumbar and dorsal spine, 
currently evaluated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) February 1995 rating decision which 
increased the evaluation of his service-connected lumbar and 
dorsal spine disability from 20 to 40 percent.

In his June 1995 substantive appeal, the veteran raised the 
claim of total disability rating based on individual 
unemployability due to service-connected disability.  In this 
regard, the Board must review all issues reasonably raised 
from a liberal reading of the appellant's substantive appeal.  
See Myers v. Derwinski, 1 Vet. App. 127 (1991).  As this 
matter has not yet been adjudicated, it is not in appellate 
status, but remains pending and is referred back to the RO 
for initial adjudication.  Kandik v. Brown, 9 Vet. App. 434 
(1996); Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).


REMAND

The veteran's service medical records reveal that he was 
involved in a motorcycle accident in July 1971, sustaining 
fractures to the dorsal and lumbar spine and requiring 
extensive medical treatment.  Service connection for 
residuals of compression fracture of the lumbar and dorsal 
spine was initially granted by RO rating decision in February 
1973; the overall spine disability was assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

VA medical treatment records from October 1993 to December 
1998 reveal frequent treatment associated with the veteran's 
service-connected spine disability which is shown to consist 
of pain, impairment in the range of motion, degenerative and 
post traumatic changes, and neurological impairment.  

Most recently, compensation and pension examinations of the 
veteran's service-connected spine disability were performed 
in March 1998 (VA orthopedic and neurological examinations) 
and June 1998 (VA fee-basis general medical examination); the 
examiners identified and discussed both objective 
manifestations and subjective complaints associated with the 
overall spine disability.  

As indicated above, the evaluation of the veteran's service-
connected lumbar and dorsal spine disability was increased 
from 20 to 40 percent by RO rating decision in February 1995; 
the overall spine disability is now rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5292, limitation of motion of 
the lumbar spine.  However, in Esteban v. Brown, 6 Vet. App. 
259 (1994), the U.S. Court of Appeals for Veterans Claims 
(Court) held that all disabilities, including those arising 
out of a single disease entity, are to be rated separately 
under 38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Id. at 261-62.  The Court decision in Esteban 
appears applicable to this claim as the veteran's service-
connected spine disability consists of musculoskeletal, 
neurological, degenerative, and post traumatic impairments 
involving both the lumbar and dorsal (thoracic) spine.  Thus, 
the Board believes that another VA orthopedic and 
neurological examination should be performed to determine the 
nature and severity of the dorsal (thoracic) spine and lumbar 
spine disabilities.

If separate disability ratings are appropriate to evaluate 
the veteran's service-connected spine disabilities under 
Esteban, functional impairment and subjective manifestations 
of each such disability must be addressed in compliance with 
all pertinent sections of 38 C.F.R. Part 4, 38 C.F.R. 
§ 3.321(b)(1), and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that medical evidence, portions of which were 
not previously of record consisting of VA outpatient 
treatment records from May to December 1998 (which document 
frequent treatment associated with the veteran's spine 
disability), was submitted directly to the Board in January 
1999.  Initial consideration of this additional evidence by 
the RO has been waived by the veteran under 38 C.F.R. 
§ 20.1304(c) (1998).  Nevertheless, as other considerations 
require a remand of this claim, as discussed above, the RO 
should evaluate this additional evidence in the first 
instance.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected lumbar and 
dorsal spine disabilities since December 
1998.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and added to the claims folder.

2.  The veteran should be afforded 
another VA orthopedic and neurological 
examination to determine the nature and 
severity of all disabilities associated 
with his spine.  The examination report 
should include a detailed description 
of pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  Any 
lumbar and dorsal spine pathology 
present should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his dorsal and lumbar spine 
disabilities and provide an opinion as 
to whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the spine 
and functional impairment due to pain. 

3.  The veteran's increased rating claim 
and all pertinent manifestations 
associated therewith should be evaluated 
in compliance with the Court decision in 
Esteban, 6 Vet. App. 259.

4.  The RO review of the veteran's claim 
should include in its readjudication of 
the evidence consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and Esteban, 
6 Vet. App. 259, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1998).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


